EEOC Furm 5 {11/09)

 

 

 

 

 

CHARGE OF DISCRIM]NATION Charge Presented To: Agency(ies) Charge No(s):
Thls form is affected by the Privacy Act of1974. See enclosed Privacy Act E FEPA
Statement and other information before completing this form.

|: tree 433-2018-01207

and EEOC
S['ate ar focangenc}/, ifa'ny
Name Hndr'cate Mr., Ms., Mrs‘.) Horne Phone Year of Birth
Lynette clements (252) 536-3991

 

 

 

Street Address City. State and ZIP Code

105 Wind.mere Ct, ROCKY, NC 27803

 

Named is the Employer, Labor Orga_nization, Empioyment Agertcy, Apprenticeship Committee, or State or I_ocal Govemment Agency That] Believe Discriminated
Against Me or Others. (lfmore than two, list underPART]CULA_R.§ below.)

 

 

 

 

Name No. Empioyees, Members Pl'lune Nu.
TOWN OI" SHARPSBU'R.G TPOI..IC}':`. DEPARTLAINT' 15 - 100 ` (252) 977-1334
Street Address City, State and ZIP Cede

100]0h1'1] Sharpe Stf'eet, SHARPSBURG, NC 27878

 

 

 

 

 

Name _ No. Employees, Members Phone No.

Street Address City, State and ZIP Code

nlscliNATloN BASED oN (checkappropr;are box(es).) DATE(s) DlscalMlNATloN Tool< PLACE
Earliest l.ate§t

|:| RACE |:| coLoR |:| stx |:| RELIGION |:| NATlONALoRIGIN 01-11-2018 01_11_2()13

|:| RErALLATIoN m Acs m DlsABn.m' E| GEN£TICINFORMATION
|:| oTHER (spea'tj/) |:| coNTlNUlNGAcTION

 

 

THE PARTICULARS ARE flfad¢ariona!paperis needed attach ama sheer(s)):
I. On]anuary 11, 2018, I was discharged from the position of lieutenant I was hired by Respondent in December 2014.
Respondent employs more than fifteen (15) person.II.Through my attorney, I was informed that I was discharged for failing to
take evidence to the SBI lab on time -which would have been back in May 2017. Also, I was placed on administrative duty with
pay a few days after September B, 2017, because when I was sent to a fitness for duty test, a few days earlier, Iwrote in the form
that I was not participating voluntarily but was being made to do so by the Chief,]ohn Hunt, and refused to change it. I did sign
the fit for duty request and REMOVED the statement that I did Not volunteer as required I passed and was later sent for a
Psychological evaluation in which l passed. III.I believe that I have been retaliated against for filing EEOC Charge Number: 433-
2017-03171 in violation of Title V]I of the Civil Rights Act of 1964, as amended and because of my disability in violation of the
Americans with Disabilities Act of 1990, as amended.

 

 

l want this charge filed with both the EEOC and the State or local Agency, it any. I will NOTARY s Wh€-" "€*5655=1')’1‘?"5?31‘9 andiWa[Age”€VRf'¢]W'l’€’”€”f-‘
advise the agencies ifl change my address or phone number and lwiil cooperate fully with
them in the processing of my charge in accordance with their procedures

 

l swear or affirm that l have read the above charge and that it is true to the

 

 

l declare under penalty of perjury that the above is true and correct. best of my knowledge, information and belief.
slGNATURE 01= COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME Tl-[iS DATE

Digitally signed by Lynette Clements on 05-09-2018 07:46 PM I:'.D'I' month da_%yem

 

 

Case 5:18-CV-00573-FL Document 1-1 Filed 11/28/18 Page 1 of 1

 

 

